Exhibit 10.1 SECURITIES PURCHASE AGREEMENT Dated as of April 27, 2010 among ECO BUILDING INTERNATIONAL and THE PURCHASERS LISTED ON EXHIBIT A Table of Contents Page ARTICLE I Purchase and Sale of Preferred Stock and Warrants 1 Section 1.1 Purchase and Sale of Stock 1 Section 1.2 Warrants 1 Section 1.3 Conversion and Warrant Shares 1 Section 1.4 Purchase Price and Closing 2 Section 1.5 Share Exchange Transaction 2 ARTICLE II Representations and Warranties 2 Section 2.1 Representations and Warranties of the Company 2 Section 2.2 Representations and Warranties of the Purchasers 18 ARTICLE III Covenants 21 Section 3.1 Securities Compliance 21 Section 3.2 Registration and Listing 21 Section 3.3 Inspection Rights 21 Section 3.4 Compliance with Laws 22 Section 3.5 Keeping of Records and Books of Account 22 Section 3.6 Reporting Requirements 22 Section 3.7 Amendments 23 Section 3.8 Other Agreements 23 Section 3.9 Distributions 23 Section 3.10 Use of Proceeds 23 Section 3.11 Reservation of Shares 23 Section 3.12 Transfer Agent 23 Section 3.13 Disposition of Assets 23 Section 3.14 Reporting Status 24 Section 3.15 Disclosure of Transaction 24 Section 3.16 Disclosure of Material Information 24 Section 3.17 Pledge of Securities 24 Section 3.18 Lock-Up Agreements 25 Section 3.19 Investor and Public Relations Escrow 25 Section 3.20 Chief Financial Officer 25 Section 3.21 DTC 25 Section 3.22 Sarbanes-Oxley Act 25 Section 3.23 Form D 25 Section 3.24 No Integrated Offerings 26 Section 3.25 No Commissions in Connection with Conversion of Preferred Shares 26 Section 3.26 Option Plan Restrictions 26 Section 3.27 Direct Lending 26 Section 3.28 No Manipulation of Price 26 Section 3.29 Additional Negative Covenants 26 Section 3.30 Corporate Governance Requirements 26 Section 3.31 Insurance 26 ARTICLE IV CONDITIONS 27 Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the Units 27 Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase the Units 28 ARTICLE V Stock Certificate Legend 31 Section 5.1 Legend 31 ARTICLE VI Indemnification 32 Section 6.1 General Indemnity 32 Section 6.2 Indemnification Procedure 32 ARTICLE VII Miscellaneous 33 Section 7.1 Fees and Expenses 33 Section 7.2 Specific Enforcement, Consent to Jurisdiction 34 Section 7.3 Entire Agreement; Amendment 34 Section 7.4 Notices 35 Section 7.5 Waivers 36 Section 7.6 Headings 36 Section 7.7 Successors and Assigns 36 Section 7.8 No Third Party Beneficiaries 37 Section 7.9 Governing Law 37 Section 7.10 Survival 37 Section 7.11 Counterparts 37 Section 7.12 Publicity 37 Section 7.13 Severability 37 Section 7.14 Further Assurances 37 Section 7.15 Currency 38 Section 7.16 Judgment Currency 38 Section 7.17 Termination 38 Exhibit A List of Purchasers Exhibit B Form of Series A Warrant Exhibit C Form of Registration Rights Agreement Exhibit D Form of Lock-up Agreement Exhibit E-1 Form of Escrow General Agreement Exhibit E-2 Form of Securities Escrow Agreement Exhibit E-3 Form of Investor and Public Relations Escrow Agreement Exhibit F Series A Certificate of Designation Exhibit G Form of Opinion of Counsel SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of April 27, 2010 by and among Eco Building International, a Nevada corporation, (the “Company” or “Deyu”) and each of the Purchasers of Units whose names are set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I Purchase and Sale of Preferred Stock and Warrants Section 1.1Purchase and Sale of Stock. Upon the following terms and conditions, the Company shall issue and sell to the Purchasers and each of the Purchasers shall purchase from the Company, Units (the “Units”), each consisting of one share of the Company’s Series A Convertible Preferred Stock, par value $0.001 per share (the “Preferred Shares”), convertible into one share of the Company’s common stock, par value $0.001 per share (the “Common Stock”) and a Series A Warrant (as defined below) to purchase the number of shares of Common Stock equal to forty percent (40%) of the Preferred Shares purchased by each Purchaser pursuant to the terms of this Agreement, as set forth opposite such Purchaser’s name on Exhibit A hereto, as applicable. The designation, rights, preferences and other terms and provisions of the Series A Convertible Preferred Stock are set forth in the Series A Certificate of Designation of the Relative Rights and Preferences of the Series A Convertible Preferred Stock attached hereto as Exhibit F (the “Series A Certificate of Designation”).The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the Securities Act. Section 1.2Warrants. Upon the following terms and conditions and for no additional consideration, each of the Purchasers shall be issued Series A Warrants, in substantially the form attached hereto as Exhibit B (the “Warrants”), to purchase the number of shares of Common Stock equal to forty percent (40%) of the number of Preferred Shares purchased by each Purchaser pursuant to the terms of this Agreement, as set forth opposite such Purchaser’s name on Exhibit A hereto. The Warrants shall expire five (5) years following the Closing Date, and have an initial exercise price of $5.06, which is 115% of the Purchase Price. Section 1.3 Conversion and Warrant Shares. The Company has authorized and has reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of shares of Common Stock equal to one hundred twenty five percent (125%) of the number of shares of Common Stock as shall from time to time be sufficient to effect conversion of all of the Preferred Shares and exercise of the Warrants then outstanding. Any shares of Common Stock issuable upon conversion of the Preferred Shares and exercise of the Warrants (and such shares when issued) are herein referred to as the “Conversion Shares” and the “Warrant Shares”, respectively. The Preferred Shares, the Conversion Shares and the Warrant Shares are sometimes collectively referred to as the “Shares”. 1 Section 1.4Purchase Price and Closing. Subject to the terms and conditions hereof, the Company agrees to issue and sell to the Purchasers and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers, severally but not jointly, agree to purchase the Units for an aggregate purchase price of $10,000,000 (the “Offering Amount”), or $4.40 per Unit (the “Purchase Price”). The closing of the purchase and sale of the Units to be acquired by the Purchasers from the Company under this Agreement shall take place at the offices of Anslow & Jaclin, LLP, 195 Route 9 South, Suite 204, Manalapan, NJ 07726 (the “Closing”). Subject to the terms and conditions set forth in this Agreement, the date and time of the Closing shall be the Closing Date (or such later date as is mutually agreed to by the Company and Maxim Group, LLC (the “Placement Agent”), provided, that all of the conditions set forth in Article IV hereof and applicable to the
